Case 2:19-cv-00085-JMS-DLP Document 52 Filed 10/09/19 Page 1 of 2 PageID #: 2165



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

 ROGER TODD,                                        )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )      No. 2:19-cv-00085-JMS-DLP
                                                    )
 OCWEN LOAN SERVICING, INC.,                        )
 DEUTSCHE BANK NATIONAL TRUST                       )
 CO., as Trustee for NovaStar Mortgage              )
 Funding Trust, Series 2007-1,                      )
                                                    )
                              Defendants.           )

                                              ORDER

       This matter comes before the Court on the parties’ Joint Motion to Amend

 Case Management Plan (Dkt. 50). The Court, being duly advised, hereby GRANTS

 said Motion. The Case Management Plan deadlines will be amended as follows:

  Description                              Old Deadline           New Deadline

  Non-expert Discovery                     December 18, 2019      March 17, 2020

  Dispositive Motions Due                  February 18, 2020      May 18, 2020

  Expert Witness Discovery                 May 18, 2020           August 16, 2020

  All Remaining Discovery                  June 18, 2020          September 16, 2020


       The settlement conference scheduled for November 6, 2019 has been

 rescheduled to March 5, 2020 at 9:00 a.m.

       So ORDERED.

       Date: 10/9/2019
Case 2:19-cv-00085-JMS-DLP Document 52 Filed 10/09/19 Page 2 of 2 PageID #: 2166



 Distribution:
 All ECF-registered counsel of record.
